DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/3/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 2, 22, 25, and 18 have been amended.  Claim 2 has been cancelled. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 15 and 18 have been withdrawn. 
The rejections of claims 1-10 and 18-20 under 35 U.S.C. § 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 20-21, filed 6/3/2021, with respect to the rejections of claims 1 and 3-10 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1 and 3-10 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 6/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,310,110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,310,110 has been overcome. 

Notice of Practice under Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In FIG. 1, “SIESMIC” appears instead of “SEISMIC”, twice 
In FIG. 2, “SIESMIC” appears instead of “SEISMIC” 
In FIG. 4, “SIESMIC” appears instead of “SEISMIC”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a seismic data acquisition unit, comprising: a housing, and disposed within the housing: circuitry configured to detect and digitize a seismic signal; and timing circuitry configured to control a time of acquisition of each sample of the seismic signal, the timing circuitry comprising: a voltage controlled oscillator; a local clock incremented by the voltage controlled oscillator; and a reference time receiver; wherein the timing circuitry is configured to: power on the reference time receiver to generate a reference time value based on signals received from a reference time source; measure time deviation of the local clock from the reference time value; determine a first adjustment value to apply to the voltage controlled oscillator over a first time interval during which the reference time receiver is not powered on, wherein the first adjustment value is selected to correct for deviation from the reference time source accumulated prior to and during the first time interval; determine a second adjustment value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the second adjustment value is selected to correct for deviation from the reference time source accumulated only during the second interval; and apply the first adjustment value in the first time interval to bring the local clock into synchronization with the reference time source at a time the reference time receiver is next powered; and apply the second adjustment value in the second time interval to maintain local clock synchronization with the reference time source while the reference time receiver is powered.
Independent claim 11 recites a seismic data acquisition unit, comprising: circuitry configured to detect and digitize a seismic signal; and timing circuitry configured to control a time of acquisition of each sample of the seismic signal, the timing circuitry comprising: a voltage controlled oscillator; a local clock incremented by the voltage controlled oscillator; and a reference time receiver; wherein the timing circuitry is configured to: power on the reference time receiver to generate a reference time value based on signals received from a reference time source; measure time deviation of the local clock from the reference time value; determine a correction value to apply to the voltage controlled oscillator over a first time interval during which the reference time receiver is not powered on, wherein the correction value is selected to correct for deviation from the reference time source accumulated prior to and during the first time interval; determine a hold value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the hold value is selected to correct for deviation from the reference time source accumulated only during the second time interval; apply the correction value in the first time interval to bring the local clock into synchronization with the reference time source at a time the reference time receiver is next powered; and apply the hold value in the second time interval to maintain local oscillator synchronization with the reference time source while the reference time receiver is powered. 
Independent claim 18 recites a method for synchronizing seismic data acquisition, comprising: applying output of a voltage controlled oscillator to increment a local clock that times acquisition of a seismic signal; powering on a reference time receiver to generate a reference time value based on signals received from a reference time source; powering off the reference time receiver responsive to generation of the reference time value; measuring time deviation of the local clock from the reference time value; determining a correction value to apply to the voltage controlled oscillator over a first time interval during which the reference time receiver is not powered on, wherein the correction value is selected to correct for deviation from the reference time source accumulated prior to and during the first time interval; determining a hold value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the hold value is selected to correct for deviation from the reference time source accumulated only during the second time interval; applying the correction value to the voltage controlled oscillator in the first time interval to bring the local clock into synchronization with the reference time source at a time the reference time receiver is next powered; and applying the hold value to the voltage controlled oscillator in the second time interval to maintain local oscillator synchronization with the reference time source while the reference time receiver is powered. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
determine a second adjustment value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the second adjustment value is selected to correct for deviation from the reference time source accumulated only during the second interval 
and 
apply the second adjustment value in the second time interval to maintain local clock synchronization with the reference time source while the reference time receiver is powered 
as recited in combination in independent claim 11, in particular 
determine a hold value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the hold value is selected to correct for deviation from the reference time source accumulated only during the second time interval 
and 
apply the hold value in the second time interval to maintain local oscillator synchronization with the reference time source while the reference time receiver is powered 
and 
as recited in combination in independent claim 18, in particular 
determining a hold value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the hold value is selected to correct for deviation from the reference time source accumulated only during the second time interval 
and 
applying the hold value to the voltage controlled oscillator in the second time interval to maintain local oscillator synchronization with the reference time source while the reference time receiver is powered
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Ray et al. (US 8,605,543), teaches a seismic data acquisition unit, comprising: a housing, and disposed within the housing: circuitry configured to detect and digitize a seismic signal; and timing circuitry configured to control a time of acquisition of each sample of the seismic signal, the timing circuitry comprising: a voltage controlled oscillator; a local clock incremented by the voltage controlled oscillator; and a reference time receiver; wherein the timing circuitry is configured to: power on the reference time receiver to generate a reference time value based on signals received from a reference time source; measure time deviation of the local clock from the reference time value; determine a first adjustment value to apply to the voltage controlled oscillator over a first time interval during which the reference time receiver is not powered on, wherein the first adjustment value is selected to gradually bring the local clock into synchronization with the reference time source over the first time interval; apply the first adjustment value to set the voltage controlled oscillator to produce an output frequency selected to gradually bring the local clock into synchronization with the reference time source at a time the reference time receiver is next powered. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
determine a second adjustment value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the second adjustment value is selected to correct for deviation from the reference time source accumulated only during the second interval 
and 
apply the second adjustment value in the second time interval to maintain local clock synchronization with the reference time source while the reference time receiver is powered 
as recited in combination in independent claim 11, in particular 
determine a hold value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the hold value is selected to correct for deviation from the reference time source accumulated only during the second time interval 
and 
apply the hold value in the second time interval to maintain local oscillator synchronization with the reference time source while the reference time receiver is powered 
and 
as recited in combination in independent claim 18, in particular 
determining a hold value to apply to the voltage controlled oscillator over a second time interval during which the reference time receiver is powered on, wherein the hold value is selected to correct for deviation from the reference time source accumulated only during the second time interval 
and 
applying the hold value to the voltage controlled oscillator in the second time interval to maintain local oscillator synchronization with the reference time source while the reference time receiver is powered. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
As stated above, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645